DETAILED ACTION
This action is in response to the initial filing of Application no. 17201398 on 03/15/2021.
Claims 1 – 20 are still pending in this application, with claims 1, 9 and 17 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 10, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodson (US 2013/0173247).
As to claims 1, 9 and 17, Hodson teaches an electronic device (Abstract; [0113- 0118]) [0121]) for outputting information, the electronic device comprising: at least one processor (Fig.13, 110; [0113] [0116]); and a memory (non-transitory computer readable medium) (Fig.13, 122) communicating with the at least one processor, wherein the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations ([0113] [0115 – 0017]):  acquiring a to be translated sentence (Fig.1, 124; [0031]; determining a foreign language sentence (e.g. French phrase) matching the to-be translated sentence from a preset set of sentence pairs (Fig.1,120, 144, 170; [0032 – 0034] [0037 – 0042] [0046 -  0051] [0057] [0058]), wherein the set of sentence pairs comprises local (e.g. English) language sentences and corresponding foreign language sentences ([0045] [0057] [0058]); determining a target foreign language sentence of the to-be-translated sentence according to the to-be- translated sentence and the determined foreign language sentence (In an embodiment of the invention, the templated translation engine or other component may find an exact translation for the templated form, identify the English words in places of the  parameters X and Y; identify there French counterparts, and insert those counterparts in the appropriate places in the translated phrase to complete the translation, [0058 – 0060]) ; and outputting the target foreign language sentence ([0061]).

As to claims 2, 10 and 18, Hodson further teaches, wherein the determining a foreign language sentence matching the to-be- translated sentence from a preset set of sentence pairs, comprises: determining a first variable (parameter) and a first local language word (constant) in the to-be-translated sentence ([0032]  [0058 - 0060]); determining second variables and second local language words in the local language sentences of the set of sentence pairs ([0057 - 0060]); determining a local language sentence matching the to-be-translated sentence from the set of sentence pairs according to the first variable, the first local language word, the second variables and the second local language words ([0057 - 0060]); and  using a foreign language sentence corresponding to the determined local language sentence as the foreign language sentence matching the to-be-translated sentence ([0032] [0057 – 0060]).


As to claims 6 and 14, Hoden further teaches wherein the determining a target foreign language sentence of the to-be- translated sentence according to the to-be-translated sentence and the determined foreign language sentence, comprises: using the first variable to replace a second variable in the matched foreign language sentence to obtain the target foreign language sentence ([0057] [0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US 2013/0173247) in view of Zhang (US 2012/0232882).
For claims 3, 11 and 19, Hodson fails to teach explicitly disclose wherein the determining a local language sentence matching the to be-translated sentence from the set of sentence pairs according to the first variable, the first local language word, the second variables and the second local language words, comprises: determining first location information of the first variable in the to-be-translated sentence; determining second location information of the second variables in the local language sentences of the set of sentence pairs; and determining the local language sentence matching the to-be-translated sentence from the set of sentence pairs according to the first location information, the second location information, the first local language word and the second local language words.
However, Zhang discloses a translation system and method (Abstract), wherein a unit and position comparing matching method is performed between an input source text and a reference source text in a bilingual patterned sentence-pair to determine reference source text matching the input source text from a set of sentence pairs, the unit and position comparing matching method comprising matching the content of a unit (regular unit comprising invariable information which is not replaced or patternized unit comprising replaceable information, Fig.2A-2C; [0047 – 0060]) at position in the input source text to the content of a unit at the same position in the reference source text (Fig.5 and Fig.6; [0061 – 0064] [0067 – 0079] [0089 – 0095]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Hodson’s teachings with Zhang’s teachings so that the determining a local language sentence matching the to-be-translated sentence from the set of sentence pairs according to the first variable, the first local language word, the second variable and the second local language word further comprises the following for the purpose of reducing cost associated with translation by employing a modified translation memory technology using sentence templates (Zhang, [0002 – 0010]): further determining first location information (position) of the first variable (patternized unit) in the to-be-translated sentence; determining second location (position)information of the second variables (patternized unit) in the local language (source) sentences of the set of sentence pairs; and determining the local language sentence matching the to-be-translated sentence from the set of sentence pairs according to the first location information, the second location information, the first local language word  (content of a regular unit) and the second local language words (content of a regular unit).

Claim(s) 4, 5, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US 2013/0173247) in view of Silva et al. (“Example Based Machine Translation for English-Sinhala Translations) (“Silva”).
For claims 4, 12 and 20,  Hodson fails to teach wherein the determining a foreign language sentence matching the to-be- translated sentence from the set of sentence pairs, comprises segmenting the to-be-translated sentence to obtain at least two sub-sentences; and determining foreign language sentences matching the at least two sub-sentences from the set of sentence pairs respectively.
However, Silva discloses a method for performing machine translations (Abstract), wherein a to-be-translated sentence is segmented to obtain at least two sub-sentences (phrases) to determine a target language sentence matching the at least two sub-sentences  from a set of sentence pairs respectively (4.3 Steps of the translation process, pg.5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Hodson’s teachings in the same way that Silva’s teachings have been improved to following is further performed for the purpose of providing efficient system and methods for instantaneous and continuous machine translation of input into multiple languages, particularly when an exact match is not found between a to-be-translated sentence and local/source language sentence when performing example based machine translation and (Hodson, [0004] [0060 – 0068]) (Silva, C. Steps of the translation process, D. Intra-Language Matching and E. Inter-Language Matching, pg. 5): the determining a foreign language sentence matching the to-be- translated sentence from the set of sentence pairs, further comprises segmenting the to-be-translated sentence to obtain at least two sub-sentences; and determining foreign language sentences matching the at least two sub-sentences from the set of sentence pairs respectively.

For claims 5 and 13, the combination of Hodson and Silva further disclose, wherein the segmenting the to-be-translated sentence to obtain at least two sub-sentences, comprises: segmenting the to-be-translated sentence according to the first variable to obtain the at least two sub- sentences (Hodson, input text is broken into chunks, wherein chunks can be broken off at any point including at a word in a sentence including a word corresponding to a first variable, [0045] [0048] [0064]) (Silva, F. Example Translation).

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US 2013/0173247) in view of Phadke (US 2018/0095950).
For claims 7 and 15, Hodson fails to teach, wherein the acquiring a to-be-translated sentence, comprises: using, in response to receiving a web page access request from a user, a sentence in a web page targeted by the web page access request as the to-be-translated sentence.
	However, Phadke discloses a system and method for the complete translation of a web element (Abstract), wherein text (translatable text in dynamic content)in a web page targeted by the web access request is used as a to-be-translated text in response to receiving a web page access request from a  user (Fig.2; [0034 – 0038] [0045] [0046] [0102] [0107 – 0111]).	
Moreover, Zhang discloses a translation system and method (Abstract), wherein an input source sentence in a first language is received and translated to a target sentence in a second language using an modified translation memory machine translation technology ([0002 – 0010] [0066 – 0078] [0084 – 0088]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Hodson’s invention in the same way that Phadke’s and Zhang’s inventions have been improved to achieve the predictable results of the acquiring a to-be-translated sentence without direct entry from a user (Hodson, [0046]) (Zhang, input source is generically received, [0068]) by using a sentence in a web page targeted by a web page access request in response to receiving the web page access request from a user for the purpose of making effective use of information present on additional documents including  web pages (Hodson, [0112]) (Phadke, [0003]) by translating web pages into natural languages other than a source language the user is familiar with (Phadke, [0002 – 0013]).

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US 2013/0173247) in view of Wong et al. (US 2012/0310624) (“Wong”).
For claims 8 and 16, Hodson further discloses, wherein the set of sentence pairs is determined by: acquiring a local language sentence set (sentences received by the translation engine,[0046]  [0060]); determining third variables and third local language words in the local language sentences of the local language sentence set ([0060]); labeling the third variables in the local language sentence (each segment is tagged for attributes associated with a variable, [0058 – 0060] and outputting source text for translating the third local language words in the local language sentences (user has not selected an alternative candidate statement for the sentence in the source language, so the source text is sent to live translators for manual translation, [0062] [0063] [0070 – 0072]); receiving translated foreign language sentences ([0072]); and adding the local language sentences and the corresponding foreign language sentences as sentence pairs into the set of sentence pairs ([0058] [0059][0072]). Yet, Hodson fails to teach that the outputted source text comprises the labeled local language sentence,.
However, Wong discloses a system and method for translating text (Abstract), wherein a local language sentence set is acquired (Fig.4, 402 and Fig.5, 504; [0041] [0042] [0044]); variables (tokens) and local language words in the local language sentences of the local language sentence set are determined (Some source phrases 504 may include tokens that are not intended to be translated along with a phrase, [0045]); the variables in the local language sentences are labeled ([0045]); the labeled local language sentence is outputted for translating the local language words in the local language sentences ([0043] [0044]); translated foreign language sentences are received ([0046 – 0048]); and the local language sentences and corresponding foreign language sentences are added as sentence pairs into a set of sentence pairs ([0033] [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Hodson’s invention in the same way that Wong’s invention has been improved to achieve the predictable results of the source text further comprising the labeled local language sentence for the purpose of providing efficient system and methods for instantaneous and continuous machine translation of input into multiple languages, particularly when an exact match is not found between a to-be-translated sentence and local/source language sentence when performing example based machine translation and a need for manual transmission (Hodson, [0004] [0060 – 0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657